          Case 1:19-cv-06199-PGG Document 34 Filed 10/04/19 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------- x

ALPHA CAPITAL ANSTALT,                                    :
                                                               19 Civ. 6199 (PGG)
                Plaintiff and Counter-Defendant,          :
                                                               DECLARATION OF SCOTT W.
                - against -                               :    ABSHER IN OPPOSITION TO
                                                               PLAINTIFF’S MOTION FOR
SHIFTPIXY, INC.,                                          :    SUMMARY JUDGMENT

               Defendant and Counter-Plaintiff            :

------------------------------------- x


                SCOTT W. ABSHER submits the following declaration, under penalty of perjury

pursuant to 28 U.S.C. § 1746.

                1.      I am the chief executive officer of ShiftPixy, Inc. (“ShiftPixy”), defendant

and counter-plaintiff in the above-captioned action. I submit this declaration in opposition to the

motion for summary judgement of Alpha Capital Anstalt (“Alpha Capital”), plaintiff and counter-

defendant in this action. I have personal knowledge of the facts recited in this declaration.

                2.      ShiftPixy is a Wyoming corporation with its principal place of business in

Irvine, California. It is an early stage technology-based specialized staffing and human capital

management service provider that offers solutions for large contingent part-time workforce

demands, primarily in the restaurant, hospitality and maintenance service trades. ShiftPixy was a

privately held company until 2017, when it made an initial public offering of its shares of

common stock at $6 per share. The stock was and is listed on the NASDAQ exchange. Until

roughly a year ago, ShiftPixy’s stock continued to trade near its initial offer price; its 52-week

high over the last year was $5.37. However, its share price has declined, and it has most recently

been trading at roughly 50 cents per share.
         Case 1:19-cv-06199-PGG Document 34 Filed 10/04/19 Page 2 of 4



               3.     Plaintiff Alpha describes itself as a Lichtenstein Anstalt, an entity

organized under Lichtenstein law, usually for investment purposes, with a principal place of

business in Vaduz, Liechtenstein. Its sole business activity appears to be investing.

               4.     In June 2018 and in March 2019, ShiftPixy sold senior secured convertible

notes to five (5) investors, including Alpha (collectively “Notes,” and individually the “June

2018 Note” and the “March 2019 Note.”) (See Exhibits A and B .) The other investors are

Dominion Capital LLC; CVI Investments, Inc.; MEF I, L.P.; and Osher Capital Partners, LLC.

The investors also received a December 2018 note (the “December 2018 Note”), with terms

identical to the June 2018 Note, to cure a technical default under that Note. The Notes are

convertible into common shares of ShiftPixy at prices calculated as a substantial discount to the

shares’ market price. This action by Alpha concerns only the March 2019 Note.

               5.     The economic terms of the Notes were highly favorable to the noteholders.

The June 2018 Notes were sold at a discount of 10% to the principal amount of the Notes and

also bore a favorable interest rate of 8%. The March 2019 Notes were sold at a discount

exceeding 20% to the principal amount of the Notes (Alpha paid $1,000,000.00 for a note with

initial principal of $1,266,666.67). The March 2019 Note did not bear interest, but at maturity

that note required payment of 110% of outstanding principal and accrued interest.

               6.     The Notes as a whole are what is commonly called “toxic” financing.

Under the Notes the noteholders including Alpha converted principal to ShiftPixy shares at a

substantial discount to the market price of the stock. For example, under the June 2018 Note

conversions occurred at a 15% discount to a 10-day VWAP (that is, the volume weighted

average price over the 10 days preceding the conversion demand). The noteholders including

Alpha then sold converted shares as soon as volume was robust enough to absorb the sales.



                                                 2
         Case 1:19-cv-06199-PGG Document 34 Filed 10/04/19 Page 3 of 4



Taken together with the discounted initial price and with respect to the June 2018 Note the

interest component, the noteholders were able to realize returns on investment that exceeded

30%.

               7.        ShiftPixy honored a series of conversion demands from Alpha and the

other noteholders under the Notes until June 2019. Each of the noteholders including Alpha

apparently immediately sold its converted shares in the open market. In the spring of 2019, short

interest in the stock increased markedly, apparently caused or affected by the noteholders’

wholesale bailing themselves out of their conversion stock positions. The conversions and

immediate sales of converted stock raised the possibility that ShiftPixy’s stock would enter a

“death spiral,” which threatened to erode totally any value to its stockholders and make it

extremely difficult in future to obtain needed financing.

               8.        The effect of the issuance and sale of the conversion shares because of

selling pressure created by the additional stock flooding the market was to depress the market

price of ShiftPixy’s shares. From a high of roughly $5.37 in July 2018, that price declined to

below $.50 by July 2019. In part because ShiftPixy stopped honoring conversion demands in

June 2019, it has since rebounded, recovering from a low of $0.376 as of June 12, 2019 to $0.67

as of July 16, 2019 and climbing to a high as $0.733 on July 12, 2019. (The stock closed at

$0.47 as of Friday, September 27, 2019.) There does not appear to be a good explanation for this

decline outside of the noteholders’ activities and the selling pressure created by those activities.

ShiftPixy has issued a series of reports reflecting a solid business and good operating results, an

increasing level of revenues, and declining losses, and to the extent that it has reported news that

might be concerning to investors, that news was counterbalanced by its current operations and

good future prospects.



                                                  3
Case 1:19-cv-06199-PGG Document 34 Filed 10/04/19 Page 4 of 4
